         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TREVIO HEAD,

                                           Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 316-039

                  FRED GAMMAGE, Deputy Warden of Security,
                  Telfair State Prison, et. al.,

                                           Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated March 5, 2019 adopting the Report and Recommendation as the Court's

                     opinion, Plaintiff's motion to amend and supplement his complaint is denied. Defendants' motion for

                     summary judgment is granted and judgment is hereby entered in favor of Defendants. This civil

                     action stands closed.




            03/05/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
